

logofor8k201707.jpg [logofor8k201707.jpg]


July 3, 2017


Joel S. Marcus
Address on file with the Corporation




Dear Joel:


This letter confirms our recent discussions regarding your service as Executive
Chairman and uses the same defined terms as your Amended and Restated Executive
Employment Agreement, effective as of January 1, 2015 (your “Employment
Agreement”).


Commencement & Term
As contemplated by your Employment Agreement, the Executive Chairman Period will
begin on April 1, 2018. The Executive Chairman Period and Term shall continue
initially through December 31, 2019 and, beginning at that date, the Executive
Chairman Period and Term will be extended each December 31 for an additional
one-year period unless you or the Corporation delivers 90 days’ prior written
notice of non-renewal to the other.
Duties and Responsibilities as Executive Chairman
Your duties and responsibilities as Executive Chairman will include (but not be
limited to) overseeing and assisting the Chief Executive Officer, directing the
long-term strategy of the Corporation, overseeing strategic business matters,
leading Venture Investments, and the duties and responsibilities listed in the
Annex to this letter. Nothing in this letter or your Employment Agreement will
preclude you from pursuing writing projects during the Executive Chairman Period
(subject, of course, to your compliance with Sections 5 and 6.2 of your
Employment Agreement).
Annual Compensation
For each fiscal year ending during the Executive Chairman Period, you will be
eligible for an annual Cash Bonus on the same terms as provided by your
Employment Agreement for fiscal year 2017. In addition, for each fiscal year
ending during the Executive Chairman Period, you also will be eligible to
receive an LTI Grant on the same terms provided in your Employment Agreement for
fiscal year 2017 except that the target value for each year will be reduced from
$5,500,000 to $2,750,000.
Severance
From April 1, 2018 through December 31, 2019, the Severance Payment will be as
defined in the last sentence of Section 4.4(a) of your Employment Agreement,
except that the resulting amount shall be multiplied by two. The equity-related
and other benefits you receive pursuant to the last paragraph of Section
3.4(h)(iii) of your Employment Agreement and the last sentence of Section
4.3(b)(i) of your Employment Agreement upon certain terminations of service for
any reason other than for Cause shall be available if your service terminates
for any reason other than for Cause on or after December 31, 2019.




--------------------------------------------------------------------------------




Miscellaneous


This letter amends your Employment Agreement, which continues in all other
respects in accordance with its terms. Together with your Employment Agreement
and the agreements and plans referred to therein, this letter represents the
entire understanding between the Corporation and you with respect to the subject
matter hereof, and this letter supersedes any and all prior understandings,
agreements, plans and negotiations, whether written or oral, with respect to the
subject matter hereof. Section 6 of your Employment Agreement (including
governing law and mandatory arbitration) is incorporated by reference into this
letter.


* * *


If you agree with the foregoing, please sign and return the enclosed copy of
this letter, which will become a binding agreement on receipt. We are looking
forward to your continued leadership.


Sincerely,


Alexandria Real Estate Equities, Inc.




By:    _____________________________
Name:
Title:


Accepted and Agreed as of the date hereof:




____________________________________
Joel S. Marcus




--------------------------------------------------------------------------------





Annex

Additional Duties and Responsibilities of Executive Chairman
•
Lead Thought Leadership vertical.

•
Lead Corporate Social Responsibility/Philanthropic vertical (excluding
Sustainability).

•
Lead Life Science Ecosystem Outreach.

•
Oversee and inspire leadership, culture, management and mission.



